Hazen was a contractor, exercising an independent employment, and selecting his own servants and workmen. He was not an ordinary laborer, personally engaged in the cutting of the trees, nor acting under control of the defendant. The injuries of which the plaintiffs complain were not the natural result of the work contracted to be done. The contract was to do an act in itself lawful, and the authority conferred by the defendant on Hazen was that of executing it in a lawful manner. The maxim, respondeat superior, does not apply. Carter v. Berlin Mills Co., 58 N.H. 52.
Judgment for the defendant.
CLARK, J., did not sit: the others concurred.